Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 20, 2017, is by and among GASTAR EXPLORATION
INC., a Delaware corporation (“Borrower”), certain subsidiary guarantors of the
Borrower party hereto (the “Guarantors” and together with Borrower, the “Credit
Parties”), the lenders party hereto (the “Lenders”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as the administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement (as defined below);

WHEREAS, Borrower, the Guarantors, the Lenders and the Administrative Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
March 3, 2017 (as may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”).

WHEREAS, Borrower has entered into that certain Indenture, dated as of March 3,
2017 (as may be amended, restated, supplemented or otherwise modified from time
to time, the “Indenture”), by and among the Borrower and Wilmington Trust,
National Association as trustee and collateral trustee (the “Second Lien
Agent”), governing the senior secured second lien convertible notes due 2022.

WHEREAS, pursuant to a Securities Purchase Agreement, dated as of the date
hereof, among the Borrower and each of the purchasers listed therein, on the
terms and subject to the conditions set forth therein, Borrower has agreed to
issue, concurrently with the effectiveness of this Amendment, $75.0 million in
aggregate principal amount of additional senior secured second lien convertible
notes due 2022 (the “Additional Convertible Notes”).

WHEREAS, Borrower desires to make certain amendments to the Credit Agreement
and, on the terms and subject to the conditions contained herein, the Lenders,
collectively comprising the Majority Lenders under the Credit Agreement, are
willing to make such amendments to the Credit Agreement in accordance with
Section 10.02 of the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

2.    Amendments to Credit Agreement.

In reliance on the representations and warranties set forth in Section 3 below
and subject to the satisfaction of the conditions set forth in Section 4 below,
the parties hereby agree to the following amendments.

(a)    Section 1.01 is hereby amended by the addition of the following
definitions, each in proper alphabetical order:

“Additional Securities Purchase Agreement” means that certain Securities
Purchase Agreement, dated as of March 20, 2017, by and among the Borrower and
each of the purchasers party thereto, pursuant to which the Borrower has issued
and sold $75.0 million in aggregate principal amount of its senior secured
second lien convertible notes due 2022.

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

“First Amendment” shall mean that certain First Amendment to Third Amended and
Restated Credit Agreement, dated as of March 20, 2017, by and among the
Borrower, the guarantors party thereto, the lenders party thereto and the
Administrative Agent.

“First Amendment Effective Date” shall have the meaning set forth in the First
Amendment.

(b)    Section 1.01 is hereby amended by the amendment and restatement of the
following term in its entirety as follows:

“Convertible Notes” means, collectively, those certain senior second lien
secured convertible notes due 2022, issued by the Borrower (i) pursuant to the
Securities Purchase Agreement on the Effective Date, (ii) pursuant to the
Additional Securities Purchase Agreement, and (iii) from time to time as
permitted by Section 6.02(k).

(c)    Section 6.09 is hereby amended by the amendment and restatement of clause
(f) thereof in its entirety as follows:

“(f) the issuance and delivery of shares of common stock of the Borrower to
holders of the Convertible Notes in connection with either a conversion by such
holders of Convertible Notes or the repurchase by the Borrower of Convertible
Notes from such holders, together with the payment of nominal cash consideration
for fractional common shares thereof, in each case in accordance with the
Convertible Indenture or the Additional Securities Purchase Agreement.”

3.    Representations and Warranties of Borrower. Each of the Credit Parties
represents and warrants to the Administrative Agent and the Lenders that each of
the representations and warranties made by the Borrower and the other Credit
Parties in or pursuant to the Credit Agreement or any other Loan Document are
true and correct in all material respects (other than representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) on and as of the First Amendment Effective Date (after giving
effect to this Amendment) with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case, such representations and warranties are true
and correct as of such earlier date.

4.    Conditions Precedent. This Amendment shall be effective as of the latest
date on which each of the following conditions occurs (the “First Amendment
Effective Date”)

(a)    The Administrative Agent shall have received this Amendment duly executed
and delivered by a duly authorized officer or other authorized signatory of each
of the Borrower, the Guarantors, the Lenders and the Administrative Agent;

(b)    The Borrower and each of the parties thereto shall have executed and
delivered the Additional Securities Purchase Agreement and all of the conditions
to the effectiveness of the Additional Securities Purchase Agreement (other than
the effectiveness of this Amendment, payment of the purchase price for the
Convertible Notes to be issued thereunder and the issuance of such Convertible
Notes) shall have been satisfied or waived;

(c)    Substantially concurrently with the effectiveness of this Amendment, the
Borrower shall issue the Convertible Notes as contemplated under and pursuant to
the Additional Securities Purchase Agreement;

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

(d)    Since the date hereof, no event or circumstance having a Material Adverse
Effect shall have occurred and shall be continuing;

(e)    After giving effect to the amendments set forth herein, the
representations and warranties of each of the Credit Parties contained here are
true, complete and accurate as of the date hereof with the same force and effect
as if such had been made on and as of the date hereof;

(f)    After giving effect to the amendments set forth herein, no Default or
Event of Default shall have occurred and be continuing;

(g)    Borrower shall have paid, or caused to be paid, all of the expenses of
the Administrative Agent, Majority Lenders and each of their respective
Affiliates incurred in connection with the preparation, execution and delivery
of this Amendment as and to the extent required under Section 10.03 of the
Credit Agreement; and

(h)    Each of the Credit Parties shall have executed and delivered, or shall
have caused to be executed and delivered, such other items as the Administrative
Agent may reasonably request, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

5.    Counterparts.

(a)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. This Amendment shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy shall be effective as delivery of a manually
executed counterpart of this Amendment.

(b)    Delivery of an executed counterpart of a signature page of this Amendment
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

6.    Severability.

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

7.    GOVERNING LAW.

(a)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AMENDMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    EACH PARTY TO THIS AMENDMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01 OF THE CREDIT AGREEMENT.
NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AMENDMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

8.    WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED,

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.    Survival.

The representations and warranties contained in Section 3 of this Amendment
shall survive the execution and delivery of this Amendment and the First
Amendment Effective Date.

10.    Ratification; No Other Amendments; No Waiver

(a)    Except as expressly modified hereby, the Credit Agreement and each other
Loan Document are each hereby ratified and confirmed by the parties hereto and
remain in full force and effect in accordance with the respective terms thereof.
This Amendment is not intended to nor shall it be construed to create a novation
or accord and satisfaction with respect to any of the Secured Obligations. Other
than as otherwise expressly provided herein, this Amendment shall not be deemed
to operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Lender, the Administrative Agent, the Collateral
Agent or any other Indemnitee under the Credit Agreement or any of the other
Loan Documents, nor shall the entering into of this Amendment preclude any such
Person from refusing to enter into any further amendments with respect to the
Credit Agreement or any of the other Loan Documents. Other than as to otherwise
expressly provided herein, this Amendment shall not constitute a waiver of
compliance with any covenant or other provision in the Credit Agreement or any
other Loan Document or of the occurrence or continuance of any present or future
Default or Event of Default.

(b)    This Amendment shall constitute a “Loan Document”, as such term is
defined in the Credit Agreement.

(c)    Each of the Credit Parties hereby reaffirms its obligations under each of
the Loan Documents, as the same are amended hereby, and agrees and acknowledges
that each such document and all of such obligations thereunder, remains in full
force and effect after giving effect to this Amendment.

11.    Headings.

Section headings used herein are for convenience of reference only, are not part
of this Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

12.    Amendments.

This Amendment may not be amended or modified except in the manner specified for
an amendment of or modification to the Credit Agreement in Section 10.02 of the
Credit Agreement.

13.    Direction.

The Lenders party hereto, constituting the Majority Lenders, hereby direct the
Administrative Agent to execute and deliver this Amendment.

[Signature Page to Follow]

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BORROWER: GASTAR EXPLORATION INC. By:  

/s/ Michael A. Gerlich

Name:   Michael A. Gerlich Title:   Senior Vice President, Chief Financial
Officer and Corporate Secretary

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: NORTHWEST PROPERTY VENTURES LLC By:  

/s/ Michael A. Gerlich

Name:   Michael A. Gerlich Title:   Senior Vice President, Chief Financial
Officer and Corporate Secretary

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Joseph B. Feil

Name:   Joseph B. Feil Title:   Vice President

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AF V Energy I Holdings, L.P., as a Lender By:  

/s/ Nathan Walton

Name:   Nathan Walton Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1 to

Third Amended and Restated Credit Agreement]